NOTICE OF ALLOWANCE

Examiner’s Remarks
Regarding the amendment filed 2/16/2021:
The amendments to claims 1, 5 and 6 are acknowledged and accepted.
The cancellation of claims 9-20 is acknowledged and accepted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 2/16/20201 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,319,197 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
Regarding the IDS submitted on 4/29/2019, all the documents in the parent application have been considered in view of the documents being in an IDS in the parent application that was compliant with 37 CFR 1.97 and 37 CFR 1.98 at that time.  However, only the items in the IDS filed on 4/29/2019 that comply with 37 CFR 1.97 and 37 CFR 1.98 are initialed.  As such, the items in the IDS filed 4/29/2019 that do not 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryota Watanabe (Reg. No. 75,942) on 3/2/2021 and 3/3/2021.

The application has been amended as follows: 
In claim 1, line 9, delete “a money dispenser configured to receive and discharge money”, and replace with --a money receiving unit having one or more ports configured to receive and discharge money--
In claim 1, line 10, delete “money dispenser”, and replace with –money receiving unit--
In claim 1, lines 20-21, delete “money processor”, and replace with --money receiving unit--

	In claim 5, lines 6-7, delete “the money dispenser”, and replace with --the money receiving unit--
In claim 6, line 3, delete “the money dispenser”, and replace with --the money receiving unit--

Allowable Subject Matter
Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, prior art fails to expressly teach or reasonably suggest, either singly or in combination, receive an input from the first input device indicating one of the operator and the customer should confirm completion of a settlement transaction, when the received input from the first input device indicates that the customer should confirm completion of the settlement transaction, control the second display device to display at least one settlement execution button, complete the settlement transaction based on an input received in the second input device with respect to the at least one settlement execution button, and when the received input from the first input device indicates that the operator should confirm completion of the settlement transaction, the processor completes the settlement transaction based on a second input received in the first input device with respect to at least one settlement execution key, in additional to the other limitations of the claim.


Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868.  The examiner can normally be reached on Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SUEZU ELLIS/Primary Examiner, Art Unit 2876